

117 HRES 58 IH: Memorializing the unborn by lowering the United States flag to half-staff on the 22d day of January each year.
U.S. House of Representatives
2021-01-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 58IN THE HOUSE OF REPRESENTATIVESJanuary 21, 2021Mr. Hice of Georgia (for himself, Mr. Bacon, Mr. Biggs, Mr. Budd, Mr. Duncan, Mr. Gaetz, Mr. Gibbs, Mr. Gohmert, Mr. Grothman, Mr. Guthrie, Mr. Hern, Mr. Kelly of Pennsylvania, Mr. LaMalfa, Mr. Latta, Mr. Long, Mr. Massie, Mr. Mast, Mr. Mooney, Mr. Norman, Mr. Weber of Texas, Mr. Williams of Texas, Mr. Aderholt, Mr. Clyde, Mr. Kelly of Mississippi, Mr. LaTurner, Mr. McKinley, Mrs. Miller of Illinois, Mr. Moore of Alabama, Mr. Mullin, Mr. Rice of South Carolina, Mr. Wilson of South Carolina, Mr. Schweikert, Mr. Allen, Mr. Babin, Mr. Rose, Mr. Carl, Mr. Palazzo, Mr. Estes, Mr. Rutherford, Ms. Herrell, Mr. Cline, Mr. Banks, Mr. Womack, and Mr. Jackson) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONMemorializing the unborn by lowering the United States flag to half-staff on the 22d day of January each year.Whereas, on January 22, 1973, the majority of the members of the Supreme Court ruled that abortion was a right secured by the Constitution; andWhereas since that fateful day, over 60 million unborn children have perished: Now, therefore, be itThat the House of Representatives supports the recognition of the Day of Tears in the United States of America and that the citizens therein be encouraged to lower their flags to half-staff to mourn and honor the innocents who have lost their lives to abortion.